Judgment unanimously affirmed without costs. Memorandum: The court did not err when it instructed the jury that it could draw no inference from the pathology report concerning the condition of the parametrial tissue. There was no reference in the report to that structure and no evidence that any portion of it had been sent to the pathologist or was examined by him.
Plaintiff contends that defendant, in his examination before trial, admitted that there is a presumption that a tissue is normal if it is not referred to in the pathology report. Defendant’s statement, however, pertained only to a tissue listed in the body of a report as having been examined, but not discussed in the final diagnosis.
We have examined the record and we find no improper restriction of plaintiff’s right to cross-examination. (Appeal from judgment of Supreme Court, Cayuga County, Corning, J. —medical malpractice.) Present—Dillon, P. J., Doerr, Boomer, Pine and Lawton, JJ.